Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/21 has been entered.
Election/Restrictions

    PNG
    media_image1.png
    404
    1226
    media_image1.png
    Greyscale

Claim Status:
Claims 2-6, 12 and 18 have been cancelled.
Claims 1, 7-11, 13-17 and 19 are pending.
Claims 1 and 7 are under examination.
Claims 8-11, 13-17 and 19 are withdrawn.
Withdrawn rejections
Applicant's amendments and arguments filed 2/12/21 are acknowledged and have been fully considered.  The new Examiner of record has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention.
While all of the factors have been considered, only those required for a prima facie case are set forth below.

Applicant is claiming a self-healing core-shell capsule comprising:
A core including: 
An oil;
A solvent; and
A water insoluble polymer compound dissolved in the solvent;
A water-insoluble polymer shell surrounding the core.

The oil is defined as at least one of a silicone-based oil, a hydrocarbon-based oil, or an ester-based oil. 
The solvent is defined as at least one of an alcohol-based solvent or a ketone-based solvent, and the alcohol-based solvent is at least one selected from methanol, ethanol, isopropyl alcohol, and n-propyl alcohol. 
The water insoluble polymer compound is defined as at least one of a cellulose-based polymer, a polystyrene-based polymer, or an acrylate-based polymer. 
inventive self-healing core-shell capsule. 
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).   Consequently, the Examiner notes that the claimed invention which is drawn to a genus of water insoluble polymer shell polymers may be adequately described if there is a (1) sufficient description of a representative number of species, or (2) by disclosure of relevant, identifying characteristics sufficient to describe the claimed invention in such full, clear, concise and exact terms that a skilled artisan would recognize applicant was in Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988), Applicant “cannot simply rely on the knowledge of a person of ordinary skill to serve as a substitute for the missing information in the specification.” ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941 (Fed. Cir. 2010). 

The written description requirement is not satisfied.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims without an undue amount of experimentation.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or prima facie case are set forth below.
As discussed in the written description rejection above, which discussion is hereby incorporated by reference, Applicant does not appear to have provided sufficient written description of the water insoluble polymer shell polymers. Consequently the ordinary artisan cannot make the claimed self-healing capsule composition. This is further complicated by the complete lack of how “fluidics” was used to prepare the core-shell capsules. Fluidics does not appear to be simple chemistry and therefore fundamental information is lacking from the specification to practice this invention. Li et al. (Scientific Reports 2017;7:6302: 10 pages) teach making polymer capsules using microfluidics (title; abstract; Figure 1) and that: “it is difficult to identify the critical experimental parameters required for target shell production using channel microfluidics” (first paragraph, page 2). Xu et al. (Scientific Reports 2020;10:4549:10 pages) teach making polymer capsules with microfluidic devices (title; abstract) and that: “it remains difficult to fabricate uniform microcapsules with controlled size and high encapsulation efficiency” (page 1, first paragraph). Xu et al. also state that photo or thermally induced polymerization methods can be performed (page 2, Preparation of polymer microcapsules). So the state of the art says that using fluidics to make core-shell capsules is difficult and there appears to be more than one way of doing it.

Applicant’s working example fails to describe in clear and concise terms how the core-shell capsules were produced. There is no indication of the starting material for the shell polymer and there is no clear description of how the shell forms except by “using fluidics”.
In order to actually achieve the claimed invention, it is clear from the discussion above that the skilled artisan could not rely upon Applicant's disclosure as required by 35 U.S.C. 112, first paragraph, and would have no alternative recourse but the impermissible burden of undue experimentation in order to practice the full scope of the embodiments presently claimed. MPEP 2164.03 [R-2] states: The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). In the instant case, the specification needs more detail as to how to make the invention in order to be enabling. 
Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1115 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)). The rule that a specification need not disclose what is well known in the art is “merely a rule of supplementation, not a substitute for a basic enabling disclosure.” Genentech, 108 F.3d at 1366, 42 USPQ2d 1005; see also ALZA Corp., 603 F.3d at 940-41, 94 USPQ2d at 1827. Therefore, the specification must contain the information necessary to enable the novel aspects of the claimed invention. Id. at 941, 94 USPQ2d at 1827; Auto. Technologies, 501 F.3d at 1283-84, 84 USPQ2d at 1115 (“[T]he ‘omission of minor details does not cause a specification to fail to meet the enablement requirement. However, when there is no disclosure of any specific starting material or of any of the conditions under which a process can be carried out, undue experimentation is required.’”). In this regard, the lack of description as to how fluidics was used is not an omission of a minor detail but rather an omission of a critical part of the method. Applicant has failed to provide the conditions under which the process is carried out to provide the core-shell capsules. The only conclusion that the Examiner can arrive at is that Applicant has failed to demonstrate how the claimed subject matter is made and 
The enablement requirement is not satisfied.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The only terms different in claim 7 are found in the claim preamble: “A cosmetic composition”. Claim 1 is already a composition of matter. The term “cosmetic” is merely directed to the intended use of the composition, has no patentable weight, does not limit the scope, and is inherent in the composition of claim 1. The mere recitation of an inherent property does not render one claim patentable over the other. Applicant is merely multiplying the number of claims. The intended use does not define different inventions. “It was held by the Patent Office tribunals, on the authority of In re Thuau, 135 F.2d 344, 30 C.C.P.A., Patents, 979, that the addition of a statement of use to a claim to a compound does not produce a materially different claim.” (In re Jones, 162 F.2d 479, 482 (C.C.P.A. 1947)). Thus, the claim containing the cosmetic adjective is unpatentable over the product claim 1, since it fails to bring out any patentable distinction. See also: An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)). 
Therefore, claim 7 is a substantial duplicate of claim 1.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150344365, US 20090005486 and US 20140182481 relate to self-healing capsules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/           Primary Examiner, Art Unit 1613